Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the photoelectric sensor in claim 1, lines 3-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “in a step S1, measuring a straight-blade sharp knife using a photoelectric sensor to determine values of a half-wedge angle ε, a half-nose angle δ, and a knife rake angle θ”.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail in such a way as to reasonably convey to one skilled in the art that the inventor had possession of how a straight-blade sharp knife being measured and determined the values of  a half-wedge angle ε, a half-nose angle δ, and a knife rake angle θ. Examiner notes the photoelectric sensor, itself, cannot measure straight-blade sharp knife and determine values of a half-wedge angle ε, a half-nose angle δ, and a knife rake angle θ. Is there any program process or software or calculating method to receiving data from the photoelectric sensor to calculate and determine the blade angles? Is this step done by an automatically machine or a robotic system or an operator getting the data from the photoelectronic sensor such as a camera?  
Reading at the specification of the pub. US 2021/0031393, it discloses exactly the phrase in the claim without providing any guidance or detail to help readers to understand the claimed invention (see Paras. 93 and 97-98) and further reviewing the specification, para. 100, it appears that the blade angles are determined and measured by using mathematic software MATLAB” without providing any guidance how the knife rake…are determined and what function or formula of the mathematic software MATLAB is used to determine theses angles of the blade. It is unclear whether the mathematic software MATLAB comes from the robotic machine or operator’s calculator. Therefore, the present disclosure does not well provide in sufficient detail in such a way as to reasonably convey to one skilled in the art that the inventor had possession of how a knife rotating angle being made, calculated, or determined.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent from rejected parent claim.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in step S1 “in a step S1, measuring a straight-blade sharp knife using a photoelectric sensor to determine values of a half-wedge angle ε, a half-nose angle δ, and a knife rake angle θ” is unclear and has three issues. First, the photoelectric sensor, itself, cannot take measurement  a straight-blade sharp knife and determination values of a half-wedge angle ε, a half-nose angle δ, and a knife rake angle θ. The specification does not clearly discuss how the blade is measured and determined its angles (see the 112a discussion above). Second, as the step S1 is written, the half-wedge, the half-nose, and the knife rake are not defined that cause it is unclear what the half-wedge angle ε, the half-nose angle δ, and the knife rake angle θ are and relative to. It appears that any straight-blade sharp knife has a half-wedge, a half-nose, and a knife rake and the blade angles can be found in a X, Y, Z coordinating system and meet the requirement. Thus, it is unclear what differences are permitted the claimed invention and art. Third, the “determine values of a half-wedge angle ε, a half-nose angle δ, and a knife rake angle θ” is unclear how the blade angles can be determined. See the 112a discussion above.
  Claim 1 recites “in a step S3, inspecting a machined surface obtained by the ultrasonic vibration cutting and performing a step S4 when the machined surface fails to pass the inspection” is unclear and has two issues. First, this step is unclear what the machine surface is inspected and how this step is done (see the 112a discussion above). Is the cutting surface rough, erred size, or damaged, …etc.,  right? Second, what are “fail or pass” conditions in order to perform the step 4. Third, the “performing a step S4 when the machined surface fails to pass the inspection” (emphasis added)  is unclear. Can the step 4 be exist if a condition or a correct cut is passed (as the claim is written, it appears subjective because it is unclear what the fail or pass conditions are)? If the art shows a cut or a cutting surface (desired cut or corrected cut) and the step 4 and further step does not require, right?
Claim 4, a trapezoid transition block” is unclear. See applicant’s Figures 10-11,  the transition block 10 appears curving. See claim 4, line 13 “the small end of the trapezoid transition block has a curvilinear shape”. Thus, it is unclear what scope to give this language “trapezoid”. For examination purpose, it interprets as “a general trapezoid transition block”.
Claim 5, a wedge angle is unclear whether it refers to the half-wedge angle in claim 1 or an additional angle.	
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nonaka et al (US 2009/0126542) hereinafter Nonaka and as evidenced by Gallucci (US 2015/0114198).
Regarding claim 1, as best understood, Nonaka teaches an ultrasonic cutting method employing a straight-blade sharp knife (63, Figures 1-9), comprising the followings:
in a step S1, measuring a straight-blade sharp knife using a photoelectric sensor (a cutter blade inspection means 16 or camera for detecting conditions of the blade edge 63D as disclosed in Paras. 81 and 92) to determine values of a half-wedge angle ε, a half-nose angle δ, and a knife rake angle θ (as the claim is written, it is not clear where the half-wedge, the nose, and the rake are and where the  half-wedge angle ε, the half-nose angle δ, and the knife rake angle θ are relative to. See Nonaka’s Figure 4, the knife 63 has two angle edges 63D and 63E, a tip or nose 63F, and a rake 63A and the operator and the camera can determine the values of a half-wedge angle ε, a half-nose angle δ, and a knife rake angle θ for determining the blade as unacceptable or not as discussed in Para. 92 and Para. 39 “cutting angle”); 

in a step S2,  rotating the straight-blade sharp knife around an axis thereof to cause a rear surface of the straight-blade sharp knife to contact or to disengage from a surface being machined (see rotation arrows A-F, Figure 5 and Para. 77)  so as to perform ultrasonic vibration cutting on a material (a sheet S, Figure 7 and Para. 80) according to a machining track (a preset track, Para. 26);
in a step S3, inspecting a machined surface obtained by the ultrasonic vibration cutting (this step can be done by the robotic to ensure the cut that is corrected. See claim 5 of Nonaka).
With regards to a step of performing a step S4 when the machined surface fails to pass the inspection and …increasing an amount of rotation of the straight-blade sharp knife  to carry out the ultrasonic vibration cutting on the material according to the machining track, and performing the step S3, as the claim is written, this step is not exist because the robotic automatically adjusts the blade when cutting the sheet along the outer periphery of said adherend as discussed in claim 5 “adjust the posture of the cutter blade when cutting the sheet along the outer periphery of said adherend” and Para. 77 “deviation of cutting diameter has to be readjusted every time of the alteration. The robot body 62 of the embodiment can maintain the cutting diameter precisely to a preset value no matter how the posture of the cutter blade is altered” that means the cut is corrected and passed. Thus, the step 4 is considered, but it is not in this case.
Regarding claim 2, Nonaka teaches that the step S2 further comprises calculating a knife rotating angle λ0, the calculating step comprises: 
calculating an equivalent relief angle of the straight-blade sharp knife by using a rotation matrix method in a Cartesian coordinate system, the equivalent relief angle of the straight-blade sharp knife being a function of the knife rake angle θ, the half-wedge angle ε, the half-nose angle δ, and the knife rotating angle λ; and 
obtaining a value of the knife rotating angle λ0 by solving the function under the condition that the equivalent relief angle of the straight-blade sharp knife is set to be 0°, while the knife rake angle θ, the half-wedge angle ε, the half-nose angle δ, and the knife rotating angle λ are determined in S1. This calculating step can be done by the operator  and as seen Gallucci’s art for “a Cartesian coordinate system”, since Applicant has not provided any guidance or formulation to calculate values of these angles and where the calculation is done.
Regarding claim 3, as best understood, Nonaka teaches that in the step S2, an angle between the rear surface of the straight-blade sharp knife and the machined surface is constant during the ultrasonic vibration cutting (Paras. 40-42).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nonaka in view of Blaimschein (US 6308391) as evidenced by Gallucci.
Regarding claim 1, Nonaka teaches all of the limitations above. If one was argued that Nonaka does not teach a step of step 4.
Examiner notes that the blade inclines to correspond to the stiffness and thickness of the sheet (Para. 42).
Blaimschein teaches a step of increasing blade speed for increasing a quality of thickness material being cut (Col. 1, lines 49-67 to Col. 2, lines 1-5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have had a step of increasing blade speed for increasing a quality of material being cut, as taught by Blaimschein, into the method of Nonaka, in order to provide a quality of material being cut.
Doing so, the operator can monitor the material and if the thickness material is increased, the speed of cutting blade is increased for providing a quality of material being cut.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka in view of Anmelder (EP2853364A1) as evidenced by Gallucci.
Regarding claim 4, Nonaka teaches all of the limitation as stated in above including Regarding claim 4, Nonaka teaches that the straight-blade sharp knife comprises a stiffness reinforcement block (63, Figure 4), a general trapezoid transition block (tapered surface of the holder 63), and a  knife body  (blade) that are coaxially connected in sequence, wherein the trapezoid transition block has a large end and a small end (Figure 4), the large end being connected to a front end of the stiffness reinforcement block (Figure 4),  and the small end  being connected to a rear end of the knife body (Figure 4, all parts are connected together), and an outer wall (a wall where the 63A is, Figure 4) located between the large end of the trapezoid transition block and the small end of the trapezoid transition block has a curvilinear shape (Figure 4); and an outer surface of the knife body is curvilinear in shape (Figure 4), a front end of the knife body, the cutting blade tilts to the outer surface of knife body, and each of two sides of the knife body is provided with a side blade extending from a rear end of the knife body to the bottom cutting blade, the outer surface of the knife body is the rear surface of the straight-blade sharp knife (Figures 4-7), and a guide groove (72) extending from a rear end of the stiffness reinforcement block to the bottom cutting blade is provided on an inner surface of the straight-blade sharp knife across an inner surface of the stiffness reinforcement block (Figure 4), an inner surface of the trapezoid transition block (a surface of the trapezoid), and an inner surface of the knife body (63J) and Nonaka fails to teach a threaded segment and a bottom cutting blade having an arc front edge  and an arc rear edge.
Anmelder shows a knife (Figure 1) having a threaded segment (141) and a bottom cutting blade having an arc front edge (111)  and an arc rear edge (112).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade of Nonaka to have a threaded segment (141) and a bottom cutting blade having an arc front edge (111)  and an arc rear edge (112), as taught by Anmelder, in order to allow the blade to be mount the oscillating device and  having the arc edges for improvement cutting processing.
Regarding claim 5, the modified method of Nonaka teaches machining the material to form an outline of a honeycomb core (the outer cut of the material is an outline of a honeycomb core, Figure 9 of Nonaka because it does not clearly requiring a honeycomb material, it requires a core), wherein a nose of the bottom cutting blade is located has a central angle of greater than 0° and smaller than 360° (Figure 8), a front angle of the bottom cutting  blade is 45-85° (Figure 8, the front angle is formed by the edge 63D and  Y axis), a relief angle of the bottom cutting  blade is 0-15° (Figure 3, the blade is perpendicular to the material), and a wedge angle of the bottom cutting blade is 5-30° (Figure 7).
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the blade angles of any reasonable range including the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges depending on the size and shape, structural material, and cutting plane orientation of the blade requirements to cut the material.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended to the claims to overcome the art rejections  and other issues, as set forth in the previous office action, however, new problems have arisen. See the rejections above.
However, if Applicant believes that the claimed invention’s method different from the prior art’s method or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        5/25/2022